



AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT



      THIS AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT

(this "Amendment"), dated as of March 28, 2002, made by and among

      GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (the
"Lender"),

      ADAMS GOLF, LTD., a Texas limited partnership (the "Borrower"), and

      ADAMS GOLF, INC., ADAMS GOLF HOLDING CORP., ADAMS GOLF GP CORP., ADAMS
GOLF R A C CORP., ADAMS GOLF MANAGEMENT CORP., ADAMS GOLF DIRECT RESPONSE, LTD.
and ADAMS GOLF IP, L.P. (the "Guarantors") and, together with the Borrower, the
"Credit Parties" and each a "Credit Party"),

      to the Loan and Security Agreement, dated as of March 27, 2001 (as
amended, modified, restated or supplemented from time to time, the "Loan
Agreement"), among Credit Parties and the Lender.  All capitalized terms used
herein without definition shall have the meanings ascribed to such terms in the
Loan Agreement.





RECITALS



      A.      Pursuant to the Loan Agreement, the Lender has agreed to make
Revolving Credit Advances to the Borrower secured by the Collateral.

      B.      To induce the Lender to enter into the Loan Agreement and make
Revolving Credit Advances to the Borrower thereunder, each of the Guarantors
jointly and severally guaranteed the payment and performance of all of the
Obligations owing by the Borrower to the Lender pursuant to the Guaranty
executed by each Guarantor.

      C.      The Borrower cannot satisfy all of the conditions precedent for
the Lender's making of Revolving Credit Advances during the Fiscal Year ending
December 31, 2002.  Among other things, the Borrower does not have $15.0 million
of cash and cash equivalents on hand as required by Section 1.2(e) of the Loan
Agreement before the Lender's making of the initial Revolving Credit Advance
during such Fiscal Year.

      D.      Nevertheless, the Credit Parties have requested that the Lender
make Revolving Credit Advances to the Borrower during the Fiscal Year ending
December 31, 2002 and the Lender has agreed to such request, upon the terms and
subject to the conditions set forth herein.

      E.      To accomplish the foregoing, the Credit Parties and the Lender
have agreed to enter into this Amendment.





 

STATEMENT OF AGREEMENT



      NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, the Credit Parties and the Lender hereby agree as
follows:



ARTICLE I

AMENDMENTS TO LOAN AGREEMENT



      The Loan Agreement is hereby amended as follows:



 

1.1

 

Defined Terms

.  Schedule A, Definitions, is amended as follows:          

(a)

 

The following new definitions are added in appropriate alphabetical sequence:

               

"Dilution" shall mean, for any period of determination, the difference between

 

Accounts arising during such period and the actual cash collected on such
Accounts during such period, expressed as a percentage of the total face amount
of all Accounts arising during such period.

             

"Net Special Revolving Credit Advance Availability" shall mean, at any time, the

 

Special Revolving Credit Advance Availability less the amount of the Special
Revolving Credit Advances then outstanding.

               

"Special Revolving Credit Advance Closing Date" shall mean the date on which

 

Each of the conditions precedent to Lender's making of any Special Revolving
Credit Advance has been satisfied and Lender makes the initial Special Revolving
Credit Advance to Borrower.

               

"Special Revolving Credit Advance Availability" shall mean at any time, the

 

Lesser of (i) the Special Revolving Credit Advance Maximum Amount or (ii) the
Special Revolving Credit Advance Borrowing Base, in each case less reserves
established by Lender from time to time.

               

"Special Revolving Credit Advance Borrowing Base" shall mean at any time an

 

Amount equal to the sum at such time of:

       

(a)  the lesser of: (i) 50% percent of the value (as

     

Determined by Lender in the exercise of its good faith credit judgement) of
Borrower's Eligible Accounts; provided that Lender shall reduce the foregoing
percentage by two percentage points for each percentage point that the dilution
of Borrower's Accounts (calculated by Lender as the average dilution over the
most recent twelve months) exceeds 35% percent, or (ii) 85% of the Net Forced
Liquidation Value of Borrower's Eligible Inventory, as determined by Lender in
the exercise of its good faith credit judgment, the sale of which has given rise
to an Eligible Account (also determined by Lender in the exercise of its good
faith credit judgement) that remains outstanding at such time, plus

                 

(b)  85% of the Net Forced Liquidation Value of Borrower's

     

Eligible Inventory at such time consisting of finished goods, as determined by
Lender in the exercise of its good faith credit judgement.

               

"Special Revolving Credit Advance Inventory Appraisal" shall mean the

 

Inventory Appraisal to be obtained by Lender before its making of any Special
Revolving Credit Advance requested by Borrower as set forth in Section 1A.2(e)
of this Agreement.

               

"Special Revolving Credit Advances" shall mean those Revolving Credit

 

Advances made by Lender pursuant to this Agreement from the Special Revolving
Credit Advance Closing Date through the Special Revolving Credit Advance
Termination Date.

               

"Special Revolving Credit Advance Maximum Amount" shall mean $3.0 million

 

dollars.

               

"Special Revolving Credit Advance Termination Date" shall mean the earliest of

 

(i) August 31, 2002, (ii) the date Lender's obligation to advance funds is
terminated pursuant to Section 7.2, and (iii) the date of indefeasible
prepayment in full by borrower of the Obligations in accordance with the
provisions of Section 1.2(c).

           

(b)

 

The definition of "Borrowing Base" is amended by deleting clause (a) of the

definition thereof in its entirety and by substituting in lieu thereof the
following:

               

"(a)

50% of the value (as determined by Lender in the exercise of its good

 

faith credit judgement) of Borrower's Eligible Accounts; provided that Lender
shall reduce the foregoing percentage by two percentage points for each
percentage point that the Dilution of Borrower's Accounts (calculated by Lender
as the average Dilution over the most recent twelve months) exceeds 35%, plus"

           

(c)

 

The definition of "Stated Expiry Date" is amended to read "March 26, 2004."

           

(d)

 

During the period from the Special Revolving Credit Advance Closing Date

through the Special Revolving Credit Advance Termination Date, the definitions
of the following terms set forth in Schedule A to the Loan Agreement, whenever
used in the Loan Agreement, shall have the following meanings:

               

(i)

"Borrowing Availability" shall mean and refer to "Special Revolving

 

Revolving Credit Advance Availability";

               

(ii)

"Borrowing Base" shall mean and refer to "Special Revolving Credit

 

Advance Borrowing Base";

               

(iii)

"Net Borrowing Availability" shall mean and refer to "Net

 

Special Revolving Credit Advance Availability"; and

               

(iii)

"Revolving Credit Advances" shall mean and refer to

 

"Special Revolving Credit Advances."

           

1.2

 

Special Revolving Credit Advances

.  A new Section 1A, Special Revolving

Credit Advances

, is added as follows:            

1A

 

SPECIAL REVOLVING CREDIT ADVANCES.

               

1A.1

Special Revolving Credit Advances

.                

(a)

Subject to the terms and conditions of this Agreement, from the

 

Special Revolving Credit Advance Closing Date through the Special Revolving
Credit Advance Termination Date, (i) Lender agrees to make available advances
(each, a "Special Revolving Credit Advance") in an aggregate outstanding amount
not to exceed the Special Revolving Credit Advance Availability, and (ii)
Borrower may at its request from time to time borrow, repay and reborrow, under
this Section 1A.1.

               

(b)

Borrower may request a Special Revolving Credit Advance in

 

Accordance with Section 1.1(b) of this Agreement.

               

1A.2

Provisions Applicable to Special Revolving Credit Advances.

 

Except as otherwise specifically set forth in this Section 1A.2, all of the
provisions of this Agreement pertaining to the Revolving Credit Advances shall
apply to the Special Revolving Credit Advances:

               

(a)

Upon the Special Revolving Credit Advance Termination Date

 

the obligation of Lender to make Special Revolving Credit Advances hereunder
shall immediately terminate and Borrower shall pay to Lender in full, in cash,
all outstanding Special Revolving Credit Advances.

               

(b)

If the outstanding amount of the Special Revolving Credit

 

Advances shall at any time exceed the Special Revolving Credit Advances
Availability, then Borrower shall immediately repay the Special Revolving Credit
Advances in the amount of such excess.

               

(c)

Borrower shall pay interest to Lender on the aggregate

 

Outstanding Special Revolving Credit Advances at a floating rate equal to the
Index Rate plus five and three-quarter percent (5.75%) per annum (the "Special
Revolving Credit Advance Rate").  During the occurrence of any Event of Default,
the Special Revolving Credit Advance Rate shall not be increased pursuant to
Section 1.5(c) of this Agreement.

               

(d)

All of the conditions precedent to the making of the Loans

 

Generally, as set forth in Sections 1.2, 2.1 and 2.2 of the Loan Agreement,
shall apply to the making of any of the Special Revolving Credit Advances except
for the requirements of Sections 1.2(d) and (e) which shall not apply.

               

1A.3

Special Provisions for Revolving Credit Advances

               

(a)

Borrower shall not request, and Lender shall have no obligation

 

to make, any Revolving Credit Advances during the period from the Special
Revolving Credit Advance Closing Date through the Special Revolving Credit
Advance Termination Date except for Special Revolving Credit Advances.

               

(b)

The Clean-Up Period for the calendar year ending December 31,

 

2002 shall commence no earlier than September 1, 2002 even if all of the Special
Revolving Credit Advances are paid in full before such date.

               

(c)

The next Reappraisal Period shall commence no earlier than

 

December 1, 2002.

               

(d)

Except as otherwise set forth in Section 1A.2(b) and (c), nothing

 

contained in Section 1A.1 of this Agreement shall in any way change the terms of
Lender's making of any Revolving Credit Advances during the calendar year ending
December 31, 2003 or any subsequent calendar year."

           

1.3

 

Financial Covenants

.  Paragraph 4 of Schedule G to the Loan Agreement is

Amended in its entirety to read as follows:

               

"4

Net Borrowing Availability

.  Borrower shall maintain at all  

Times Net Borrowing Availability of not less than $3,000,000."

           

1.4

 

Fees

.  Schedule E to the Loan Agreement is amended by adding a new paragraph

7 as follows:

               

"7.

SPECIAL REVOLVING CREDIT ADVANCE FEES:

  In  

connection with Lender's agreement to make Special Revolving Credit Advances to
Borrower under this Agreement, Borrower agrees to pay to Lender the following
fees:

               

(a)

A non-refundable additional fee of $100,000 (the "Special

 

Revolving Credit Advance Fee") payable and fully earned on the date of the
execution and delivery of Amendment No. 1 to this Agreement; and

               

(b)

A monitoring fee of $10,000 for any month in which there is a

 

Special Revolving Credit Advance outstanding, payable as of the first day in
such month on which such Special Revolving Credit Advance is made."

         

ARTICLE II

         

REPRESENTATIONS AND WARRANTIES

           

The Credit Parties hereby represent and warrant to the Lender that:

           

2.1

 

Compliance with the Loan Agreement and Other Loan Documents

.  As of the

execution of this Amendment, the Credit Parties are in compliance with all of
the terms and provisions set forth in the Loan Agreement and in the other Loan
Documents to be observed or performed by the Credit Parties, except where the
failure of the Credit Parties to comply has been waived in writing by the
Lender.

           

2.2

 

Representations in Loan Agreement and other Loan Documents

.  The

representations and warranties of the Credit Parties set forth in the Loan
Agreement and the other Loan Documents are true and correct in all material
respects as of the date of this Amendment, except to the extent that any
representation and warranty is expressly stated to relate to a specific earlier
date, in which case, such representation and warranty is true and correct as of
such earlier date.

           

2.3

 

Power and Authorization

.  The execution, delivery and performance by each

Credit Party of this Amendment and each of the other Loan Documents to which it
is a party: (a) are within such Credit Party's power and authority; (b) have
been duly authorized by all necessary or proper action; (c) are not in violation
of any Requirement of Law or Contractual Obligation of such Credit Party (d) do
not result in the creation or imposition of any Lien (other than Permitted
Encumbrances) upon any of the Collateral; and (e) do not require the consent or
approval of any Governmental Authority or any other Person.

           

2.4

 

Enforceable Obligations

.  This Amendment and each other Loan Document have

been duly executed and delivered on behalf of each Credit Party that is a party
thereto, and is the legal, valid and binding obligation of such Credit Party,
enforceable against it in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency and other similar laws affecting
creditors' rights generally.

         

ARTICLE III

         

MODIFICATION OF LOAN DOCUMENTS

           

3.1

 

Loan Documents

.  The Loan Agreement and each of the other Loan Documents

are amended to provide that any reference to the Loan Agreement in the Loan
Agreement or any of the other Loan Documents shall mean the Loan Agreement as
amended by this Amendment, and as it is further amended, restated, supplemented
or modified from time to time.

         

ARTICLE IV

         

CONDITIONS PRECEDENT

           

It shall be a condition precedent to the effectiveness of the amendments to the
Loan

Agreement as set forth in Article I hereof (including, without limitation, the
Lender's making of any Special Revolving Credit Advances to the Borrower), that
each of the following conditions shall have been satisfied:

           

4.1

 

Documentation

.  The Lender shall have received an original of this Amendment

duly executed by the Credit Parties.

           

4.2

 

Payment of Special Revolving Credit Advance Fee

.  The Borrower shall have

paid to the Lender the Special Revolving Credit Advance Fee.  Upon the execution
and delivery of this Amendment, the Borrower hereby authorizes the Lender to
make a Special Revolving Credit Advance to the Borrower in the amount of
$100,000 for the payment of the Special Revolving Credit Advance Closing Fee.

           

4.4

 

Representations and Warranties

.  All of the representations and warranties made

by the Credit Parties in this Amendment and each of the Loan Documents shall be
true and correct as of the Special Revolving Credit Advance Closing Date except
to the extent that any such representation or warranty is expressly stated to
relate to a specific earlier date, in which case, such representation and
warranty shall be true and correct as of such earlier date.

           

4.5

 

Due Diligence.  The Lender shall have successfully completed all due diligence

of the Credit Parties and the Collateral as the Lender, in its sole discretion,
shall deem necessary or appropriate and, following the completion of such due
diligence, shall have elected in its discretion to approve the making of the
Special Revolving Credit Advances pursuant to the Loan Agreement as amended
hereby.

         

ARTICLE V

         

GENERAL

           

5.1

 

Full Force and Effect

.  As expressly amended hereby, the Loan Agreement and

each of the other Loan Documents amended hereby shall continue in full force and
effect in accordance with the provisions thereof.  As used in the Loan Agreement
and each of the other Loan Documents amended hereby, "hereinafter", "hereto",
"hereof" or words of similar import, shall, unless the context otherwise
requires, mean the Loan Agreement or such other Loan Documents, as the case may
be, in each as amended by this Amendment.

           

5.2

 

Applicable Law

.  This Amendment shall be governed by and construed in

accordance with the internal laws and judicial decisions of the State of North
Carolina.

           

5.3

 

Counterparts

.  This Amendment may be executed in one or more counterparts,

each of which shall constitute an original, but all of which when taken together
shall constitute but one and the same instrument.

           

5.4

 

Expenses

.  The Borrower shall reimburse the Lender for all fees and expenses

(legal or otherwise) incurred by the Lender in connection with the preparation,
negotiation, execution and delivery of this Amendment and all other agreements
and documents or contemplated hereby, and the closing of each of the
transactions contemplated hereby, including without limitation, the Lender's
legal fees and expenses, and the Lender's costs and expenses of obtaining the
Special Revolving Credit Advance Inventory Appraisal.

           

5.5

 

Headings

.  The headings in this Amendment are for the purpose of reference

only and shall not affect the construction of this Amendment.

           

5.6

 

Waiver of Jury Trial

.  THE CREDIT PARTIES AND THE LENDER EACH

WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR
COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS AMENDMENT, THE LOAN
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO.




[Signatures Begin on the Next Page]



      IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered on the date first above written.



   

Borrower:

       

ADAMS GOLF, LTD.

       

By:

Adams Golf GP Corp., its sole general partner

               

By:_/s/ Russell Fleischer_____________

   

Name: Russell Fleischer                               

   

Title: Vice President and Chief Financial Officer

         

Credit Parties:

       

ADAMS GOLF, INC.

 

ADAMS GOLF HOLDING CORP.

 

ADAMS GOLF GP CORP.

 

ADAMS GOLF R A C CORP.

 

ADAMS GOLF MANAGEMENT CORP.

             

By:_/s/ Russell Fleischer___________

 

Name: Russell Fleischer                                

 

Title: Vice President and Chief Financial Officer

       

ADAMS GOLF DIRECT RESPONSE, LTD.

 

ADAMS GOLF IP, L.P.

       

By:  Adams Golf GP Corp., its sole general partner

               

By:_/s/ Russell Fleischer                                     

   

Name: Russell Fleischer                                       

   

Title: Vice President and Chief Financial Officer









 

Lender:

     

GENERAL ELECTRIC CAPITAL CORPORATION

         

By:__/s/ Malcolm Ferguson                                        

 

Name:_Malcolm Ferguson                                          

 

Title:  Duly Authorized Signature


